OPINION OF THE COURT
Kupferman, J. P.
The parties entered into an oral agreement whereby the petitioner Marlene Industries Corp. agreed to buy and the respondent Carnac Textiles, Inc. agreed to sell fabrics at a stated price in a specific color for a specific delivery time. A dispute arose as to the payments owing from Marlene to Carnac, and Carnac served a notice of intention to arbitrate, *360and Marlene moved to stay the arbitration contending that it had not agreed to arbitrate.
Subsequent to the oral agreement and prior to delivery of merchandise, Marlene forwarded a "purchase order”, a one-page printed sheet with a great deal of blank space, on which had been written the specifications, time of delivery, etc. Printed at the bottom of this form was the following language: "This purchase order cannot be superceded by a [sic] unsigned contract notwithstanding retention: unsigned contracts, if any, shall be deemed an acknowledgement only.” Almost simultaneously, Carnac sent to Marlene an "acknowledgement of order”, which was also a one-page printed sheet with a great deal of blank space, on which had been typed the specifications, time of delivery, etc. At the bottom of this form, in smaller print, were some 13 lines of "boiler plate” contractual language, including a provision for arbitration.
It is conceded that neither party signed the other party’s form, and that the merchandise was delivered and accepted and, to some extent, paid for. Marlene Industries contends that the arbitration clause would be binding only if Marlene had assented to it in writing, which it did not do. It argues further that its own form indicates that an unsigned contract will have no validity other than as an acknowledgement.
General principles such as the fact that arbitration is favored (see Matter of Prinze [Jonas], 38 NY2d 570, 575) or that a party has no duty to arbitrate unless there has been agreement to that effect (Matter of Lehman v Ostrovsky, 264 NY 130) do not really help us. However, the Uniform Commercial Code makes it clear although in the context directed toward the Statute of Frauds, that as between merchants where "a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents” written notice of objection should be given within 10 days after it is received. (Uniform Commercial Code, § 2-201. See Trafalgar Sq. v Reeves Bros., 35 AD2d 194.)
The dissent quite properly presents another point of view. However, we believe that the better approach would be to enforce the arbitration provision. The seller, Carnac Textiles, Inc., supplied the fabrics in accordance with its "acknowledgement of order”, and the objection to its provisions was not made until after the dispute arose. In an area where arbitration is a norm rather than an exception, the party objecting thereto should make it known within a reasonable time *361(Uniform Commercial Code, § 2-207). Even the Marlene Industries form, the language of which is quoted above, while showing an objection to unsigned contracts, does not specifically object to arbitration.
The judgment of the Supreme Court, New York County (Greenfield, J.) entered January 13, 1977, which denied the petitioner-appellant’s application to stay the arbitration demanded by the respondent, should be affirmed without costs.